DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11079598. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘598 patent reads on each and every limitation of the application.

US Patent No. 11079598
Application No. 17391889
1. A wearable spectroscopy system comprising: 
a frame removably coupleable to a user's head; 
a head-mountable display attached to the frame, the head-mountable display comprising a waveguide stack configured to output light with selectively variable levels of wavefront divergence to an eye of the user; 
at least one outward-facing light source coupled to the frame and configured to emit light with at least two different wavelengths; 
at least one electromagnetic radiation detector coupled to the frame and configured to receive reflected light from a target object irradiated by the emitted light; 
an absorption database of light absorption properties of at least one material; 
a controller operatively coupled to the at least one outward-facing light source and the at least one electromagnetic radiation detector, the controller configured to cause: 
emission of pulses of light by the at least one outward-facing light source; detection, by the at least one electromagnetic radiation detector, of levels of light absorption related to the emitted pulses of light and reflected light from the target object; and 
matching of detected levels of light absorption with light absorption properties stored in the absorption database; and 
a graphics processor unit configured to display an output to the user.
A wearable spectroscopy system comprising: 
a frame removably coupleable to a user's head; 
a head-mountable display attached to the frame;
at least one outward-facing light source coupled to the frame and configured to emit light with at least two different wavelengths; 
at least one electromagnetic radiation detector coupled to the frame and configured to receive reflected light from a target object irradiated by the emitted light; 
an absorption database of light absorption properties of at least one material; 
a controller operatively coupled to the at least one outward-facing light source and the at least one electromagnetic radiation detector, the controller configured to cause: 
emission of pulses of light by the at least one outward-facing light source; detection, by the at least one electromagnetic radiation detector, of levels of light absorption related to the emitted pulses of light and reflected light from the target object; and 
matching of detected levels of light absorption with light absorption properties stored in the absorption database; and 
a graphics processor unit configured to display an output to the user.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692